DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 GILBERTO CONSUEGRA-BARRETO,
                           Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-3578

                          [February 27, 2020]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Gary L. Sweet, Judge;
L.T. Case No. 56-2018-CF-002416-A.

  Gilberto Consuegra-Barreto, Milton, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.